Title: I. James Madison’s Advice on Executing the Residence Act, [before 29 August 1790]
From: Madison, James
To: 



[Before 29 Aug. 1790]

“The act for establishing the temporary and permanent seats of the Government of the U. States” requires the following steps for carrying the latter into effect.


1. The appointment of three Commissioners of sufficient respectability

having good will to the general object without any particular bias of private interest. Quer. If local situation or interest be an objection outweighing the advantage of proximity and zeal for the object, as the President is to prescribe the place, and the Commissioners only to define the district, and as the subsequent discretion in the Commissioners will give no opportunity of sacrificing their trust to local considerations. The essential point seems to be that the Commission should be filled by men who prefer any place on the Potowmac to any place elsewhere. On this supposition, it may be easy to find men who would suit.
residing (a majority at least) so conveniently to the scene of business as to be able to attend readily and gratis
Should it be adviseable after securing a majority near at hand to make an appointment with a view to attach particular parts of the Union to the object, N. England, particularly Massachusetts, first occurs—and next, S. Carolina and Georgia.


Mr. Ellicott
Mr. Gorum



Mr. Fitzhugh (of Chatham)
[Gorham]
Mr. Bull


Mr. Loyd (of Annapolis)
Mr. O. Wolcott
Mr. Tucker


Revd. Mr. Lee Massey
Mr. of R.Isd.
Mr. Baldwin



2. That the President inform himself of the several rival positions; leaving among them inducements to bid against each other in offers of land or money. As the location when compleated by the survey will not be mutable by the President, it may be well to have the offers so framed as to become ipso facto absolute in favor of the U. S. on the event which they solicit.
3. That the President direct the survey of the District which he shall ultimately elect. It seems essential that the District should comprehend the water adjoining the establishment, and eligible that it should comprehend the opposite shore. The legality of this seems to be decided by the clause confining the purchase or acceptance of land for the use of U. S. “to the East side of the river within the said district” which <would see[m to]> imply that the whole district was not necessarily to be on that side.—Quer: whether it will not be convenient to accept in the first instance so much less  than 10 miles square as will allow places to be afterwards taken in, which may not now be attainable, or it may not be prudent now to accept.
4. The district being defined and the requisite quantity of ground secured, the next step must be to fix the site for the public buildings—and provide for the establishment or enlargement of a town within the district. As no special authority is given for the latter purposes the consent of proprietors will be necessary: but as they will have a common interest with the public, voluntary arrangements between them and the Commissioners may be readily procured in favor of any plan which the President may patronize. Should any difficulties be apprehended on this point they can be guarded against in the negociations preliminary to the actual location of the district.
5. The plan for the public buildings is to be approved by the President. The Commissioners will no doubt submit different ones formed by themselves, or obtained from ingenious Architects. Should it be thought proper to excite emulation by a premium for the best, the expence is authorized, as an incident to that of the buildings.
6. The completion of the work will depend on a supply of the means. These must consist either of future grants of money by Congress, which it would not be prudent to count upon, of State Grants, of private grants, or the conversion into money of lands ceded for public use which it is conceived the latitude of the term “use” and the spirit and scope of the act will justify.

